DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-14, 16-21 are pending and are currently under consideration for patentability under 37 CFR 1.104. 
Claims 1-9, 11-14, 16-21 are examined.
Response to Arguments
Applicant’s argument, see page 2, filed on 03/22/2021, with respect to the rejection of claim 1 under 35 USC § 102(a) (1) Patent, US 20140343361; Salman; Golan et al.; have been fully considered and persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a single reference 35 USC § 103 rejection is made in view of US 20140343361; Salman; Golan et al.
Applicant addressed on the remark “… the tubular portion in a direction generally away from the first end of the tubular portion…” page 2 Line 3. This recitation is shown on Salman as cylindrical shape, such that it covers the endoscope tip section on all sides. In one embodiment, the endoscope tip protector 300 comprises a substantially cylindrical body having an axial length 306, measured from first end 304 to second end 305 ([0064], Fig. 3A). Additionally it is a fact that all three dimensional objects can extend in all direction. Moreover, as illustrated on Fig. 4 of Salman the gripping mechanism is extending away from the tubular part as it opens away diametrically in opposite directions from the connecting hinge (refer examiner annotation of Salman, Fig. 4 below) additionally Salman teaches in another embodiment as follows: the tip protector comprises a first portion 403 and a second portion 404. First portion 403 has a first end 401a and a second end 402a. Second portion 404 has a third end 402b and a fourth end 401b. First portion 403 is structurally connected at its second end 402a to second portion 404 at its third end 402b, using at least one connection point 405. As shown in FIG. 4 ([0075]).
Modifing Salman’s multiple embodiments to have a cylindrical shape with a flexible connecting member at one end that opens diametrically in opposite direction as illustrated on Fig. 4 to create a structural connection between First portion at its second end to second portion at its third end, using at least one connection point 405 as shown in FIG. 4, second end and third end form a middle portion between the first and second portions, when the tip protector is in an open position.
 
    PNG
    media_image1.png
    579
    771
    media_image1.png
    Greyscale


Specification
Objection to the specification is withdrawn.
Claim Objections
Objections to claim 8 and claim 14 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
a first connection member in claim 1, as limitation and boundaries are recited on page 2 Ln. 23-28, page 4, page 5 Ln 1-8, page 7 and page13 Ln.15. 
a second connection members, in claim 1, as limitation and boundaries are recited on page 2, page 4, page 5, page 7 and page13-15.
Complementary engagement features, in claim 1 as claim limitations and boundaries are recited on page 12 Ln.28-30, page 15 Ln.1-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 16, 18, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable by US 20140343361; Salman; Golan et al. hereinafter “Salman”. 
As to claim 1 Salman teaches in an embodiment a tip protector device for an instrument, the instrument comprising an elongate shaft elongated shaft 103 [0057] having a distal tip distal tip section [0091] and said tip including an end face, a second end or distal end 305 [0063] and the tip protector device comprising: - a guard portion the tip protector 300 [0063] engagable with said tip, the guard portion including an elongate tubular portion cylindrical body having axial length 306 [0064] that, in use, extends along said shaft, the tubular portion extending between first and second ends cylindrical shape, such that it covers the endoscope tip section on all sides. In one embodiment, the endoscope tip protector 300 comprises a substantially cylindrical body having an axial length 306, measured from first end 304 to second end 305 ([0064], Fig. 3A), and a cap element 303 [0069] arranged to extend over said end face, the cap being connected to the first end of the tubular portion; - a first connection member grooves may be positioned on either the first portion, second portion[0080]including a first gripping member grip of the tip protector ([0085], Fig. 3A) and a second connection grooves may be positioned on either the first portion, second portion[0080] including a second gripping member, second portion refer to illustration on fig. 3A below  the first and second connection members movable relative to each other between a first, disengaged position gripping position, refer to examiners annotation on Fig.3A in which said tip of the instrument can be inserted into and removed from the guard portion, and a second, gripping position gripping position, refer to examiners annotation on Fig.3A in which the gripping members  grip the shaft of the instrument, the first and second connection members being biased in the first position; 

    PNG
    media_image2.png
    524
    575
    media_image2.png
    Greyscale

In the above embodiment (first embodiment), Salman is silent about the complementary engagement features on each of the first and second connection configured to engage and releasably retain the first, and second connection members in the gripping position first and second connection members extending from the second end of the tubular portion in a direction generally away from the first end of the tubular portion.
Salman teaches about the complementary engagement features on each of the first and second connection members configured to engage and releasably retain the first,  and second connection members in the gripping position  locking elements 420 on the first portion 403. Corresponding grooves 421 are provided on the second portion 404, which allows the tip protector to be locked when in closed position, and prevents opening during normal movement ([0080], Fig.4) the first and second connection members extending from the second end of the tubular portion in a direction generally away from the first end of the tubular portion, refer to illustration on Fig. 4 of Salman the gripping mechanism is extending away from the tubular part as it opens away diametrically in opposite directions from the connecting hinge (refer examiner annotation of Salman, Fig. 4 below)

    PNG
    media_image1.png
    579
    771
    media_image1.png
    Greyscale

and also cylindrical shape, such that it covers the endoscope tip section on all sides. In one embodiment, the endoscope tip protector 300 comprises a substantially cylindrical body having an axial length 306, measured from first end 304 to second end 305 ([0064], Fig. 3A).
Salman teaching showed in different embodiment that it is possible to modify the first embodiment to have a cylindrical shape with a flexible connecting member at one end that opens diametrically in opposite direction as illustrated on Fig. 4 which can have engagement features. 
It would have been obvious before the effective filling date of the claimed invention to modify Salman’s multiple embodiments to have a cylindrical shape with a flexible connecting member at one end that opens diametrically in opposite direction as illustrated on Fig. 4 and also with engagement features to accomplish a structural connection between first portion at its second end to second portion at its third end, using at least one connection point 405. As shown in FIG. 4, second end and third end form a middle portion between the first and second portions, when the tip protector is in an open position and also allows the tip protector to be locked when in closed position, and prevents opening during normal movement. Additionally it is a fact that all three dimensional objects can extend in all direction.
As to claim 2 Salman teaches a tip protector device as claimed in claim 1, wherein each of the cap and the tubular member comprise at least one aperture. Windows 302 [0066].
As to claim 3, Salman discloses a tip protector device as claimed in claim 1, wherein the tubular member comprises a frame, frame, refer to examiner annotation on Fig. 3Aincluding a plurality of longitudinal ribs, wings 301 [0068] and a plurality of annular ribs, ribs, refer to examiners annotation on Fig. 3A.
As to claim 4, Salman teaches a tip protector device as claimed in claim 1, the device comprising: - a first body portion, cylindrical section, refer to examiner annotation on Fig.3A channel member, refer to examiner annotation on Fig. 3A a first arm, First arm, refer to examiner annotation on Fig. 3A and a third, Third arm, refer to examiner annotation on Fig. 3A; and  a second body portion, cylindrical section body, refer to examiner annotation on Fig. 3A including a second elongate channel member, channel member, refer to examiner annotation on a second arm, second arm, refer to examiner annotation on Fig.3A and a fourth arm, fourth arm, refer to examiner annotation on Fig.3A  wherein the first and second channel members together form the tubular portion, cylindrical section, refer to examiner annotation on Fig.3A  the first and second arms together form the first connection member, first arm, and second arm refer to examiner annotation on Fig.3A and the third and fourth arms together form the second connection member third arm, and fourth arm refer to examiners annotation on Fig.3A.
As to claim 5, Salman teaches a tip protector device as claimed in claim 4, 
In the first embodiment, Salman is silent about wherein the first body portion is connected to the cap by a first flexible connecting member, and the second body portion is connected to the cap by a second connecting member.
In the second embodiment, Salman teaches about wherein the first body portion is connected to the cap by a first flexible connecting member, connection point 405 [0075] and the second body portion is connected to the cap by a second connecting member, connection point 405 [0075].
Salman teaching showed in a second embodiment that it is possible to modify the first embodiment to connect body portion by flexible connecting member at one end as illustrated on Fig. 4.
Salman’s multiple embodiments to connect body portion by flexible connecting member at one end as illustrated on Fig. 4 to create a structural connection between First portion at its second end to second portion at its third end, using at least one connection point 405. As shown in FIG. 4, second end and third end form a middle portion between the first and second portions.
As to claim 6, Salman teaches a tip protector device as claimed in claim 5, 
In the first embodiment, Salman is silent about wherein the first and second connecting members extend from diametrically opposite sides of the cap. 
In the second embodiment, Salman teaches about wherein the first connection point 405 [0075] and second connecting members connection point 405 [0075] extend from diametrically opposite sides of the cap flexible connecting member in diametrically opposite direction, refer to examiner annotation on Fig.4
Salman teaching showed in a second embodiment that it is possible to modify the first embodiment to have flexible connecting member at one end that opens diametrically in opposite direction as illustrated on Fig. 4.
It would have been obvious before the effective filling date of the claimed invention to modify Salman’s multiple embodiments to have flexible connecting member at one end that opens diametrically in opposite direction as illustrated on Fig. 4 to create a structural connection between First portion at its second end to second portion at its third end, using at least one connection point 405. As shown in FIG. 4, second end and third end form a middle portion between the first and second portions, when the tip protector is in an open position. Additionally it is a fact that all three dimensional objects can extend in all direction.
claim 7, Salman teaches a tip protector device as claimed in claim 6, wherein the first and second body portions are movable between an open configuration and a closed configuration, protective apparatus can be opened or closed along the connection point (claim 13) and wherein, in the closed configuration, the first and second channel members together form the tubular portion, cylindrical section, refer to examiner annotation on Fig.3A  the first and second arms together form the first connection member, first arm and second arm, refer to examiner annotation on Fig.3A and the third and fourth arms together form the second connection member, third arm and fourth arm, refer to examiners annotation on Fig.3A.
As to claim 8, Salman teaches a tip protector device as claimed in claim 7, wherein the first and second body portions include latching features, finger tab 318 [0070] configured to engage and retain the first and second body portions in the closed configuration, the finger tab 318 is closed, the reduced internal diameter 310 enables the tip protector 300 to remain secure [0073].
As to claim 9, Salman teaches a tip protector device as claimed in claim 7, wherein a direction of movement of the first and second body portions between the open configuration and the closed configuration is transverse to a direction of movement of the first and second connection members between the disengaged position and the gripping position, disengaged position refer to examiner annotation on Fig.4.
As to claim 11, Salman teaches a tip protector device as claimed in claim 1, wherein the tip protector device is made from a polymeric material tip protector is made from plastic materials [0086].
claim 12, Salman teaches a tip protector device as claimed in claim 1, wherein an end of each of the first and second connection members first portion (illustrated on Fig. 3A below) and second portion (illustrated on Fig. 3A) furthest from the guard portion comprises two leg members, the leg members being spaced apart so as to receive the shaft of the instrument between them leg members refer to examiner annotation on Fig.3A.
As to claim 13, Salman teaches a tip protector device as claimed in claim 12, wherein the engagement features finger tab 318 [0070] are located on the leg members. 
As to claim 14, Salman discloses a tip protector device as claimed in claim 1, wherein the engagement features finger tab 318 [0070]  comprise inter-engaging teeth, inter-engaging teeth refer to examiners annotation on fig.3A.
As to claim 16, Salman teaches a tip protector device as claimed in claim 1, 
In the first embodiment, Salman is silent about a tab, attached to the first or the second connection member the tab arranged to prevent disengagement of the engagement features and the tab being configured such that the tab must be broken to allow the engagement features to be disengaged to move the first and second connection members to the disengaged position.
In the second embodiment, Salman teaches about a tab, grooves 421 [0080] attached to the first or the second connection member, ,grooves may be positioned on either the first portion, second portion[0080] the tab arranged to prevent disengagement of the engagement features,  grooves 509 to lock the tip protector in a closed position[0084] and the tab being configured such that the tab must be broken to allow the engagement features to be disengaged to move the first and second connection members to the disengaged position,  locking elements 508 are pressed so that they can be released from grooves 509 [0084].
Salman teaching showed in a second embodiment that it is possible to modify the first embodiment to have, grooves positioned on either the first portion, second portion to lock the tip protector in a closed position where locking elements are pressed so that they can be released from grooves.
It would have been obvious before the effective filling date of the claimed invention to modify Salman’s multiple embodiments to have grooves positioned on either the first portion, second portion to create a lock mechanism to keep the tip protector in a closed position an also where locking elements are pressed so that they can be released from grooves for releasing the endoscope tip.
As to claim 18, Salman discloses a tip protector device as claimed in claim 1, wherein the guard portion comprises a plurality of spurs wings 301 [0068]  extending outwardly from one or both of the cap and the tubular portion, wing has two subsections 311 and 317 [0068].
As to claim 20, Salman discloses an assembly comprising: a tip protector device as claimed in claim 1, and an instrument, endoscope 100 [0057] the instrument comprising an elongate shaft, elongated shaft 103 [0057] having a tip, distal tip section [0091] and said tip including an end face, distal front surface of the endoscope tip [0093] and the tip protector device being engaged with the tip of the instrument.
As to claim 21, Salman discloses an assembly as claimed in claim 21, wherein the instrument is an endoscope, endoscope 100 [0057].

    PNG
    media_image2.png
    524
    575
    media_image2.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Salman and further in view of US 20030088155, ISHIBIKI; Kota, hereinafter “Ishibiki”
As to claim 17 Salman discloses about a tip protector device as claimed in claim 16. 
Salman is silence that tip protector further comprising distinguishing features, a first distinguishing feature being provided on the tab and a second distinguishing feature being concealed by the tab when the first and second connection members are in the gripping position, the second distinguishing feature being revealed when the tab is broken.
As to claim 17 Ishibiki teaches a first distinguishing feature, molding or printing [0168] being provided on the tab and a second distinguishing feature, molding or printing [0168] being concealed by the tab when the first and second connection members are in the gripping position, displayed thereon by molding or printing [0168] when the tab is broken.
Printing or molding is a known practice used to communicate/distinguish relevant information with others. What Ishibiki teaches in his art is in support of this communication or distinguishing fact by printing or molding distinguishing and relevant information. There for, it will be a known practice to communicate/distinguish needed information by printing or molding, as such it would have been obvious before the effective filling date of the claimed invention to modify Salman’s invention to have a distinguishing feature by molding or printing such as taught by Ishibiki in order to allow the device of Salman display needed distinguishing information on the endoscope tip protector. 
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Salman further in view of US 20100249510, YAMADA; Yoshitaka, hereinafter “Yamada”.
As to claim 19 Salman discloses about a tip protector device as claimed in claim 1.
Salman is silent about a first, harder polymeric material and a second, softer polymeric material.
As to claim 19 Yamada, teaches a first, harder polymeric material, made of PP (polypropylene) resin, PE (polyethylene) resin [0044] and a second, softer polymeric material (polyurethane) resin and other suitable resin known in the art [0044].
The use of polymeric materials is common practice in the medical field since flexibility, strength, hardness or softness and crack resistance are some of the major constructive characteristics and properties.   The use of these polymeric materials is shown in the art before as shown by Yamada; there for it would have been obvious before the effective filling date of the Salman’s invention to be made of PP (polypropylene) resin, PE (polyethylene) resin and also (polyurethane) resin and other suitable resin known in the art such as taught by Yamada in order to allow the device of Salman have the combined property of hardness and softness of endoscope tip protector.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TADIOS E MOLLA/Examiner, Art Unit 3795                                                                                                                                                                                                        

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795